MANFORD, Judge.
This is an appeal from order judgment denying post-conviction relief pursuant to Rule 27.26. Judgment affirmed.
The record reveals movant was convicted for murder, second degree by a voluntary plea of guilty on August 3, 1971.
On June 14, 1972, movant filed his original motion 27.26 which resulted in the af-firmance of the judgment denying relief. Malson v. State, 539 S.W.2d 454 (Mo.App.1975).
On August 19, 1980, movant filed his second motion 27.26 essentially restating the grounds given in the first 27.26 motion. Movant erroneously declared therein that he had not filed any prior 27.26 proceeding. Counsel for movant in this proceeding subsequently moved to amend this second 27.26 motion. The amendment to this second motion slightly modifies but cannot be construed to raise any issue which could not have been raised in the original or prior motion 27.26.
The judgment is affirmed by the following applicable portions of Rule 27.26(d):
“The sentencing court shall not entertain a second or successive motion for relief on behalf of the prisoner where the ground presented in the subsequent application was raised and determined adversely to the applicant on the prior application or where the ground presented is new or could have been raised in the prior motion pursuant to the provisions of subsection (c) of this rule...”
Judgment affirmed.
All concur.